DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the invention relates to an active molecule delivery system having a first substrate with a plurality of driving electrodes, a dielectric layer, and a hydrophobic layer. The system further includes a second substrate having a common electrode, and a hydrophobic layer. A space separates the first and second substrate, a plurality of reservoirs are in fluid communication with the driving electrodes, and a mixing region in fluid communication with the plurality of reservoirs and a passage that flows through porous diffusion layer on the first substrate. 
With regard to claim 12, the claim recites many of the same features as that of claim 1, however, claim 12 recites first and second reservoirs that are in fluid communication with the driving electrodes and a mixing area in fluid communication with the first and second fluid reservoirs. 
Claim 17 recites a method comprising a system found in claim 1 and additional recites a first and second reservoir, mixing a precursor molecule from the first reservoir with a precursor molecule from the second reservoir and moving the mixed through the passage and through the porous diffusion layer.
The closest prior art is Brown et al. (US 2018/0284424 A1). Brown teaches a delivery system having a first and second substrate. The first substrate having a plurality of driving electrodes, a dielectric layer, and a hydrophobic layer. The second substrate having a common electrode and a hydrophobic layer. However, Brown does not teach the reservoirs in fluid communication with the driving electrodes, or an area for mixing the contents between the two reservoirs. Therefore, by reciting these limitations, in combination with the other structural elements, overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783